Exhibit 10.55

February 3, 2014

 

To:    Herbalife Ltd.    990 West 190th Street    Torrance, CA 90502    Attn:
Richard Caloca    Telephone: (310) 851-2300 From:    [Insert Dealer name and
address] Re:    Issuer Forward Repurchase Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the Transaction entered into between [Insert Dealer
name] (“Dealer”) and Herbalife Ltd. (“Counterparty”) on the Trade Date specified
below (the “Transaction”). This Confirmation constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. The Transaction is a Share Forward Transaction.

Certain defined terms used herein have the meanings assigned to them in the
Indenture to be dated as of February 7, 2014 between Counterparty and Union
Bank, N.A., as trustee (the “Indenture”) relating to the $1 billion principal
amount of 2.00% convertible senior notes due August 15, 2019 (the “Convertible
Notes”). In the event of any inconsistency between the terms defined in the
Indenture and this Confirmation, this Confirmation shall govern. References
herein to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered
between the execution of this Confirmation and the execution of the Indenture,
the parties will amend this Confirmation in good faith to preserve the economic
intent of the parties based on the draft of the Indenture so reviewed. The
parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing. The Transaction is subject to early unwind if the closing of the
Convertible Notes is not consummated for any reason, as set forth below in
Section 8(b).

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule, except for the
election that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty with a “Threshold Amount” of USD 100.0 million and with the phrase
“, or becoming capable at such time of being declared,” deleted from
Section 5(a)(vi)(1) of the Agreement, and with the elections set forth in this
Confirmation). The Transaction shall be the only transaction under the
Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Equity Definitions or
the Agreement, this Confirmation shall govern.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:   

Trade Date:

   February 3, 2014

Effective Date:

   February 7, 2014, subject to cancellation of the Transaction as provided in
Section 8(b) “Early Unwind,” below.

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common shares, $0.001 par value, of Counterparty (Ticker Symbol: “HLF”).

Number of Shares:

   Initially [                ] Shares, as reduced on each Valuation Date by the
Daily Number of Shares for such Valuation Date.

Daily Number of Shares:

   (a) For any Valuation Date occurring prior to the first day of the Final
Valuation Period, the number of Shares specified by Dealer in the related
Settlement Notice (as defined below under “Valuation Dates”) and (b) for each
Valuation Date occurring on or after the Final Valuation Period Start Date, the
lesser of (i) the Final Period Daily Number and (ii) the Number of Shares on
such Valuation Date; provided that (x) if a Market Disruption Event occurs on
any Valuation Date in the Final Valuation Period and Calculation Agent
determines that such Valuation Date is a Disrupted Day only in part, the
Calculation Agent will reduce the Daily Number of Shares for such Valuation Date
and shall designate one or more additional Valuation Dates at the end of the
Final Valuation Period as the Valuation Date(s) for the remaining Daily Number
of Shares and (y) Dealer may increase the Daily Number of Shares on any
Valuation Date during the Final Valuation Period by delivery of a Settlement
Notice specifying the additional Daily Number of Shares for such Valuation Date
to Counterparty. For the avoidance of doubt, the aggregate of the Daily Number
of Shares for all Valuation Dates shall equal the initial Number of Shares; and
provided further that, if the final Settlement Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, then Dealer shall have
the right to elect that the Final Disruption Date shall be considered the final
Settlement Date. “Final Disruption Date” means (x) with respect to any Valuation
Date occurring on or after the Final Valuation Period Start Date, the eighth
Scheduled Trading Day immediately following the Maturity Date (as defined in the
Indenture) and (y) with respect to any other Valuation Date, the eighth
Scheduled Trading Day immediately following such Valuation Date.

Final Period Daily Number:

   [                ] Shares

Prepayment:

   Applicable

Prepayment Amount:

   $[        ]

Prepayment Date:

   The Effective Date; provided that no cancellation of the Transaction has
occurred as provided in Section 8(b) hereof.

 

2



--------------------------------------------------------------------------------

Variable Obligation:

   Not Applicable

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Calculation Agent:

   Dealer. Upon receipt of written request from Counterparty, the Calculation
Agent shall promptly provide Counterparty with a written explanation describing
in reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request. Settlement Terms:
  

Physical Settlement:

   Applicable. In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer
will deliver to Counterparty the Daily Number of Shares for each Valuation Date
on the related Settlement Date. Section 9.11 of the Equity Definitions shall be
amended by excluding any representations therein to the extent relating to
restrictions, obligations, limitations or requirements under applicable
securities or other laws or otherwise arising as a result of the fact that
Counterparty is the Issuer of the Shares.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares in certificated form (and/or by
delivery of a Share transfer form to Counterparty or its transfer agent, as
applicable) representing the Number of Shares to be Delivered to Counterparty in
lieu of delivery through the Clearance System.

Valuation Dates:

   (a) Any Exchange Business Day following the Effective Date designated by
Dealer as a Valuation Date in a written notice (a “Settlement Notice”) to
Counterparty, which notice shall specify the Daily Number of Shares for such
Valuation Date and (b) each Exchange Business Day in the Final Valuation Period
that is not a Disrupted Day in full.

Final Valuation Period:

   The period of consecutive Exchange Business Days equal in number to (i) the
Number of Shares as of the Final Valuation Period Start Date divided by (ii) the
Final Period Daily Number, beginning with, and including, the Final Valuation
Period Start Date (or, if such date is not an Exchange Business Day, the next
following Exchange Business Day).

 

3



--------------------------------------------------------------------------------

Final Valuation Period Start Date:

   The 27th Scheduled Trading Day (as defined in the Indenture) immediately
preceding the Maturity Date (as defined in the Indenture).

Settlement Date:

   With respect to each Valuation Date, the date that is one Settlement Cycle
following such Valuation Date.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion and in good faith, based
on advice of counsel, determines makes it appropriate with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
for Dealer to refrain from or decrease any market activity in connection with
the Transaction. Dealer shall notify Counterparty as soon as reasonably
practicable that a Regulatory Disruption has occurred and the Valuation Date(s)
affected by it. Dividends:   

Dividend Payment:

   In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the relevant Dividend Amount on each Dividend Payment Date.

Dividend Amount:

   (a) 100% of any cash dividend or distribution per Share declared by
Counterparty and paid to holders of Shares the ex-dividend date for which occurs
during the period from, and including, the Effective Date to, but excluding, the
final Valuation Date, multiplied by (b) the Number of Shares on such ex-dividend
date (after giving effect to any reduction on such ex-dividend date, if such
ex-dividend date is a Valuation Date).

Dividend Payment Date:

   Each date that is five Exchange Business Days after the date on which the
relevant Dividend Amount is paid or distributed by Counterparty to holders of
Shares. Share Adjustments:   

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, any dividend or
distribution of the type described in Sections 11.2(e)(i) or 11.2(e)(ii)(A) of
the Equity Definitions, the Calculation Agent shall make a proportional
adjustment to the Number of Shares to reflect such dividend or distribution.

 

4



--------------------------------------------------------------------------------

Extraordinary Events:    New Shares:    In the definition of New Shares in
Section 12.1(i) of the Equity Definitions, the text in clause (i) shall be
deleted in its entirety and replaced with “publicly quoted, traded or listed on
any of the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors)”. Consequences of Merger
Events:    In addition to, and without limitation of, Section 12.2 of the Equity
Definitions, if, in connection with any Merger Event, (i) the consideration for
the Shares includes (or, at the option of a holder of the Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia, the United Kingdom, the Republic of Ireland or the Cayman Islands or
(ii) the counterparty to the Transaction following such Merger Event will not be
a corporation or will not be the Issuer of the relevant Shares following such
Merger Event (after giving effect to the provisions of this Confirmation in
respect thereof, as determined by the Calculation Agent), then Cancellation and
Payment may apply at Dealer’s sole election. In addition, if the consideration
for the Shares includes (or, at the option of a holder of the Shares, may
include) shares of an entity or person that is organized under the laws of the
United Kingdom or the Republic of Ireland and the Calculation Agent determines,
in its sole discretion, that (A)(x) treating such shares as “Reference Property”
(as defined in the Indenture) or (y) Cancellation and Payment not applying to
the Transaction with respect to such Merger Event, in either case of clause (x)
or clause (y), will have a material adverse effect on any combination of the
following: Dealer’s rights or obligations in respect of the Transaction, on its
hedging activities in respect of the Transaction or on the costs (including,
without limitation, due to any increase in tax liability, decrease in tax
benefit or other adverse effect on its tax position) of engaging in any of the
foregoing, and (B) Dealer cannot promptly avoid the occurrence of each such
material adverse effect by amending the terms of this Confirmation (whether
because amendments would not avoid such occurrence or because Counterparty fails
to agree promptly to such amendments) then Cancellation and Payment may apply at
Dealer’s sole election. Notice of Merger Consideration:    Upon the occurrence
of a Merger Event that causes the Shares to be converted into the right to
receive more than a single type of consideration (determined based in part upon
any form of stockholder election), Counterparty shall reasonably promptly (but
in any event prior to the relevant merger date) notify the Calculation Agent of
(i) the weighted average of the types and amounts of consideration received by
the holders of Shares entitled to receive cash, securities or other property or
assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election and (ii) the details of the adjustment made
under the Indenture in respect of such Merger Event.

 

5



--------------------------------------------------------------------------------

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment or Cancellation and Payment
(Calculation Agent Determination), as determined by Dealer in its sole
discretion

Share-for-Combined:

   Component Adjustment or Cancellation and Payment (Calculation Agent
Determination), as determined by Dealer in its sole discretion Tender Offer:   
Applicable

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Nationalization, Insolvency

or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the NASDAQ Global
Market or the NASDAQ Global Select Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange. In addition, (i) the definition of “Announcement Date” in
Section 12.1(l) of the Equity Definitions shall be amended by by deleting
subsection (v) thereof in its entirety and replacing it with “(v) in the case of
Insolvency, the date of (A) the institution of a proceeding or presentation of a
petition or the passing of a resolution (or the convening of a meeting to pass a
resolution or the proposing of a written resolution) that leads to Insolvency
within the meaning of subsection (A) of the definition thereof, (B) the first
public announcement of the institution of a proceeding or presentation of a
petition or passing of a resolution (or other analogous procedure in any
jurisdiction) that leads to the Insolvency or (C) the occurrence of any of the
events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer” and (ii) Section 12.6(a)(ii) of the
Equity Definitions is hereby amended by (1) inserting “(A)” after “means” in the
first line thereof and replacing “(A)” and “(B)” in the third and fourth lines
thereof with “(1)” and “(2)” respectively, (2) deleting from the fourth line
thereof the word “or” after the word “official” and inserting a comma therefor,
(3) inserting at the end of renumbered subsection (2) thereof the following
wording, “or, under the laws of the Cayman Islands, any other impediment to or
restriction on the transfer of any Share arises or becomes applicable including,
without limitation, where (x) any transfer of a Share or alteration of the
status of the members of the Issuer would be void unless a court of the Cayman
Islands orders otherwise or (y) any transfer of a Share not being a transfer
with the sanction of a liquidator, and any

 

6



--------------------------------------------------------------------------------

   alteration in the status of the Issuer’s members would be void” and (4)
deleting the semi-colon at the end of renumbered subsection (2) thereof and
inserting the following words therefor “or (B) at Dealer’s option, the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”. Additional Disruption
Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by Dealer on the Trade Date or in another commercially
reasonable manner (it being understood that such party need not take any action
that does not meet the Avoidance Criteria)”; provided further that (i) any
determination as to whether (A) the adoption of or any change in any applicable
law or regulation (including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute) or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in each case, constitutes a “Change in Law” shall be made
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”. “Avoidance Criteria”
means, with respect to an action, as determined by the Calculation Agent in good
faith, that (i) such action is legal and complies with all applicable
regulations, rules (including by self-regulatory organizations) and policies,
(ii) if such party is to establish one or more alternative Hedge Positions,
there is sufficient liquidity in those alternative Hedge Positions available for
that Hedging Party to hedge and (iii) by taking such action, there would not be
a material risk that such Hedging Party would incur, any one or more of an
increased performance cost, increased hedging cost or increased capital charges.

Insolvency Filing:

   Applicable.

Failure to Deliver:

   Applicable.

 

7



--------------------------------------------------------------------------------

Hedging Disruption:

  

Applicable, subject to the limitations and other provisions set forth in Section
8(c) below; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby modified by inserting
the following three sentences at the end of such Section:

 

“Such inability described in phrases (A) or (B) above shall not constitute a
“Hedging Disruption” if such inability results solely from the Hedging Party’s
creditworthiness or financial position. For the avoidance of doubt, the term
“equity price risk” shall be deemed to include, but shall not be limited to,
stock price and volatility risk. And, for the further avoidance of doubt, any
such transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing terms”; and

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Applicable; provided that, (i) such increased cost described in Section
12.9(a)(vi) of the Equity Definitions shall not constitute an “Increased Cost of
Hedging” if such increased cost results solely from the Hedging Party’s
creditworthiness or financial position and (ii) the Hedging Party will use good
faith efforts to avoid such increased cost (it being understood that such party
need not take any action that does not meet the Avoidance Criteria). Determining
Party:    For all Additional Disruption Events and Extraordinary Events, Dealer.
Upon receipt of written request from Counterparty, the Determining Party shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request. Non-Reliance:   
Applicable Agreements and Acknowledgments Regarding Hedging Activities:   
Applicable Additional Acknowledgments:    Applicable

 

8



--------------------------------------------------------------------------------

3. Account Details:

 

  (a) Account for payments to Counterparty:

HSBC-HLF Stock Option

SWIFT: MRMDUS33

Account #: 001846884

Address: 660 S. Figueroa Street, Suite 800

Los Angeles, CA 90017

Account for delivery of Shares to Counterparty:

ComputerShare

520 Pike Street, Suite 1220

Seattle, WA 98101

 

  (b) Account for payments to Dealer:

[Insert Dealer account information]

4. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: [        ]

5. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Herbalife Ltd.

990 West 190th Street

Torrance, CA 90502

Attn: Richard Caloca

Telephone: (310) 851-2300

With a copy to:

Herbalife Ltd.

800 Olympic Blvd.

Suite 406

Los Angeles, CA 90015

Attn: Jim Berklas

 

  (b) Address for notices or communications to Dealer:

[Insert Dealer contact information]

6. Representations, Warranties and Agreements.

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

9



--------------------------------------------------------------------------------

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) (A) On or prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
(B) on the Effective Date, Counterparty shall deliver to Dealer a solvency
certificate with respect to Dealer signed by an authorized officer of
Counterparty certifying the solvency of Counterparty as of the Trade Date and as
of the Effective Date (after giving effect to Counterparty’s payment of amounts
required to be paid by Counterparty on such date under the Transaction and the
other transactions described under “Use of Proceeds” in the offering memorandum
related to the offering of the Convertible Notes), which solvency certificate is
reasonably satisfactory to Dealer.

(iv) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(v) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vi) On and immediately after each of the Trade Date and the Prepayment Date,
(A) Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)), (B) Counterparty would be able to purchase the Shares
with an aggregate purchase price equal to the Premium in compliance with the
laws of the jurisdiction of Counterparty’s incorporation and Counterparty’s
constitutional documents and (C) for the purposes of Cayman Islands law,
Counterparty is able to pay its debts.

(vii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(viii) (A) On the Trade Date, (B) on each day during the period from, and
including, the 27th Scheduled Trading Day immediately preceding the Maturity
Date (as defined in the Indenture) to, and including, the 25th VWAP Trading Day
(as defined in the Indenture) thereafter (the “Final Observation Period”),
(C) on each day during any “Observation Period” (as defined in the Indenture)
(other than the Final Observation Period) applicable to the Relevant Convertible
Notes, (D) on each Valuation Date and (E) on each day during any Early
Termination Period (as defined below), neither Counterparty nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument other than the
Transaction) purchase, offer to purchase, place any bid or limit order that
would effect a purchase of, or commence any tender offer relating to, any Shares
(or an equivalent interest, including a unit of beneficial interest in a trust
or limited partnership or a depository share) or any security convertible into
or exchangeable or exercisable for Shares other than, for the avoidance of
doubt, the forward transactions described under “Use of Proceeds” in the
offering memorandum related to the offering of the Convertible Notes (the
“Specified Share Forwards”); unless, solely in the case of clauses (C), (D) or
(E) above (and solely to the extent that a binding agreement to effect such
purchase activity during the

 

10



--------------------------------------------------------------------------------

relevant “Observation Period” (as defined in the Indenture) (other than the
Final Observation Period) or Early Termination Period or on the relevant
Valuation Date, as applicable, had been entered into prior to notice of such
period to Counterparty (whether under the Indenture or from Dealer, as
applicable)), Counterparty has provided written notice (which notice shall be
deemed to contain a representation and warranty that, as of the time such notice
is given, Counterparty is not in possession of, and is not delivering such
notice on the basis of, material nonpublic information with respect to
Counterparty or the Shares) to Dealer of the relevant purchase activity not
later than the Scheduled Trading Day immediately preceding the first day on
which such purchase activity will occur; provided that (I) Counterparty shall
provide written notice (which notice shall be deemed to contain a representation
and warranty that, as of the time such notice is given, Counterparty is not in
possession of, and is not delivering such notice on the basis of, material
nonpublic information with respect to Counterparty or the Shares) to Dealer of
the end of such purchase activity not later than the last day of such purchase
activity, (II) Counterparty acknowledges and agrees that any notice under this
Section 6(a)(viii) may result in a Regulatory Disruption or Excess Ownership
Position (as defined below but with the reference to “9%” in clause (1) of the
definition thereof replaced with a reference to “5%”, a “Relevant Excess
Ownership Position”) to the extent the relevant purchase activity coincides with
any period referred to in clauses (C), (D) or (E) above and (III) the
Calculation Agent may make a corresponding adjustment in respect of any one or
more of the terms relevant to the exercise, settlement or payment of the Options
(including, for the avoidance of doubt, a postponement or extension pursuant to
Section 8(d)) to the extent necessary to preserve the fair value of the Options
to Dealer after taking into account such Regulatory Disruption or Relevant
Excess Ownership Position (as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of such Regulatory Disruption
or Relevant Excess Ownership Position); provided further that (a) this
Section 6(a)(viii) shall not limit Counterparty’s ability (or the ability of any
“affiliate” or “affiliated purchaser” of Counterparty), (i) pursuant to its
employee incentive plans, to re-acquire Shares in connection with the related
equity transactions; (ii) to withhold shares to cover exercise price and/or tax
liabilities associated with such equity transactions; or (iii) to grant Shares
and options to “affiliates” or “affiliated purchasers” (as defined in Rule
10b-18) or the ability of such affiliates or affiliated purchasers to acquire
such Shares or options, in connection with Counterparty’s compensatory plans for
directors, officers and employees or any agreements with respect to the
compensation of directors, officers or employees of any entities that are
acquisition targets of Counterparty, so long as, in the case of clause (i),
(ii) or (iii) of this proviso, any such re-acquisition, withholding, grant,
acquisition or other purchase does not constitute a “Rule 10b-18 Purchase” (as
defined in Rule 10b-18) and (b) Counterparty or such “affiliate” or “affiliated
purchaser” may purchase Shares in privately negotiated (off-market) transactions
that do not, directly or indirectly, involve purchases on the Exchange and are
not “Rule 10b-18 purchases” (as defined in Rule 10b-18), in each case without
Dealer’s consent.

(ix) (A) (i) On the Trade Date, (ii) on each day during the Final Observation
Period, (iii) on each day during any “Observation Period” (as defined in the
Indenture) (other than the Final Observation Period) applicable to the Relevant
Convertible Notes, (iv) on each Valuation Date and (v) in the event an Early
Termination Date is designated with respect to the Transaction or a portion
thereof or the Transaction or a portion thereof is cancelled pursuant to Article
12 of the Equity Definitions, in either case, on each day during a period
starting on or about such Early Termination Date as reasonably determined by
Dealer and notified to Counterparty (an “Early Termination Period”), in each
case, the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares, are not, and shall not be, subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) (determined, for the avoidance of doubt, after giving effect to
any applicable exceptions set forth in Sections 101(b) and 102(b) of Regulation
M) and (B), without limiting the generality of the immediately preceding clause
(A), Counterparty shall not engage in any “distribution,” as such term is
defined in Regulation M, other than a distribution meeting the requirements of
the exceptions set forth in sections 101(b) and 102(b) of Regulation M, during
(i) the period from, and including, the Trade Date to, and including, the second
Exchange Business Day thereafter, (ii) the period comprised of the Final
Observation Period and the period from, and including, the last day of the Final
Observation Period to, and including, the second Exchange Business Day
thereafter, (iii) the period comprised of any such Observation Period (other
than the Final Observation Period) and the period from, and including, the last
day of such Observation Period (other than the Final Observation Period) to, and
including, the second Exchange Business Day thereafter, (iv) the period from,
and including, any Valuation Date to, and including, the

 

11



--------------------------------------------------------------------------------

second Exchange Business Day thereafter or (v) the period comprised of any such
Early Termination Period and the period from, and including, the last day of
such Early Termination Period to, and including, the second Exchange Business
Day thereafter, as applicable; unless, solely in the case of clauses (A)(iii),
(A)(iv), (A)(v), (B)(iii), (B)(iv) or (B)(v) above (and solely to the extent
that a binding agreement to effect the “distribution” that would give rise to
the relevant “restricted period” during the relevant “Observation Period” (as
defined in the Indenture) (other than the Final Observation Period) or Early
Termination Period or on the relevant Valuation Date, as applicable, had been
entered into prior to notice of such period to Counterparty (whether under the
Indenture or from Dealer, as applicable)), Counterparty has provided written
notice (which notice shall be deemed to contain a representation and warranty
that, as of the time such notice is given, Counterparty is not in possession of,
and is not delivering such notice on the basis of, material nonpublic
information with respect to Counterparty or the Shares) to Dealer of the
relevant “restricted period” not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; provided that
(I) Counterparty shall provide written notice (which notice shall be deemed to
contain a representation and warranty that, as of the time such notice is given,
Counterparty is not in possession of, and is not delivering such notice on the
basis of, material nonpublic information with respect to Counterparty or the
Shares) to Dealer of the end of such “restricted period” not later than the last
day of such “restricted period”, (II) Counterparty acknowledges and agrees that
any notice under this Section 6(a)(ix) may result in a Regulatory Disruption or
Relevant Excess Ownership Position to the extent the relevant transaction
coincides with any period referred to in the case of clauses (iii), (iv) or
(v) above and (III) the Calculation Agent may make a corresponding adjustment in
respect of any one or more of the terms relevant to the exercise, settlement or
payment of the Options (including, for the avoidance of doubt, a postponement or
extension pursuant to Section 8(d)) to the extent necessary to preserve the fair
value of the Options to Dealer after taking into account such Regulatory
Disruption or Relevant Excess Ownership Position (as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of such
Regulatory Disruption or Relevant Excess Ownership Position).

(x) To Counterparty’s knowledge, based on due inquiry, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares (not including laws, rules, regulations or regulatory
orders of any jurisdiction that are generally applicable to equity securities of
U.S.-incorporated issuers that are listed on the Exchange solely as a result of
Dealer’s and/or its affiliates’ activities, assets or business, other than
Dealer’s hedging activities in connection with the Transaction) would give rise
to any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares
in connection with the Transaction.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(xii) Reserved.

(xiii) (A)(i) Counterparty understands that the Transaction is subject to
complex risks, which it has duly considered and which may arise without warning
and may at times be volatile, and that losses may occur quickly and in
unanticipated magnitude; (ii) Counterparty has duly authorized its entry into
the Transaction and such action does not violate any laws of its jurisdiction of
incorporation, organization or residence; (iii) Counterparty has consulted with
its legal, financial and accounting advisor(s) and has reached its own
conclusions about the Transaction, and any legal, regulatory, tax, accounting or
economic consequences arising from the Transaction; and (iv) the board of
directors of Counterparty (the “Board”) and/or any duly appointed committee of
directors of Counterparty to which responsibility for approving and authorizing
this Transaction has been duly delegated by the Board (the “Relevant Committee”)
has concluded that the Transaction is suitable for Counterparty, for its
commercial benefit and in its best interests, in light of its own investment
objectives, financial condition and expertise. (B) The Transaction has been duly
approved and authorized by the Board or the Relevant Committee after due
consideration by the Board and/or the Relevant Committee of the matters.

 

12



--------------------------------------------------------------------------------

(xiv) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1(a) of the Purchase Agreement between Issuer and
Credit Suisse Securities (USA) LLC, HSBC Securities (USA) Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. LLC and the other
initial purchasers party thereto (the “Purchase Agreement”), are true and
correct as of the respective dates as of which such representations and
warranties are made thereunder and are hereby deemed to be repeated to Dealer as
if set forth herein.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2) thereof. Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment, (ii) it is an “accredited investor”
as that term is defined in Regulation D as promulgated under the Securities Act,
(iii) it is entering into the Transaction for its own account without a view to
the distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution” and a “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is a “securities contract,”
as such term is defined in Section 741(7) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment,” within
the meaning of Section 546 of the Bankruptcy Code, and (B) Dealer is entitled to
the protections afforded by, among other sections, Sections 362(b)(6), 362(o),
546(e), 548(d)(2), 555 and 561 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer opinions of counsel, from U.S. and
Cayman Islands counsel to the Issuer, dated as of the Effective Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and Sections 6(a)(v) and
6(a)(xiii) of this Confirmation (replacing, solely for these purposes and solely
with respect to Section 6(a)(xiii), the words “On the Trade Date and at all
times until termination or earlier expiration of the Transaction” with the words
“On the Trade Date”), subject to customary assumptions, qualifications and
exceptions.

7. Matters Relating to Agent.

(a) In connection with the Transaction confirmed hereby, the Agent, a
broker-dealer registered under the Exchange Act will be responsible for:
(a) effecting the Transaction (though the Agent shall not be responsible for
negotiating the terms of the Transaction), (b) issuing all required
confirmations and statements to Counterparty relating to the Transaction, (c) as
between Dealer and the Agent, extending or arranging for the extension of any
credit to Counterparty in connection with the Transaction, (d) maintaining
required books and records relating to the Transaction, (e) complying, to the
extent applicable, with Rule 15c3-1 under the Exchange Act and (f) unless
otherwise permitted under applicable law or applicable interpretations thereof,
receiving, delivering and safeguarding funds and securities in compliance with
Rule 15c3-3 under the Exchange Act.

(b) The Agent is acting hereunder solely in its capacity as agent (and not as
principal or guarantor) in connection with the Transaction entered into between
Counterparty and Dealer, pursuant to instructions received from Counterparty and
Dealer, and shall have no responsibility or liability to Counterparty or Dealer
arising from any failure by either of them to pay or perform any obligation
hereunder. Each of Counterparty and Dealer acknowledges the foregoing and agrees
that it will proceed solely against the other to collect or recover any funds or
securities owing to it in connection with or arising from the Transaction. The
Agent shall not be deemed to have endorsed or guaranteed the Transaction
confirmed hereby and shall have no responsibility or liability to either
Counterparty or Dealer except for gross negligence or willful misconduct in the
performance of its duties as agent.

(c) Dealer is regulated by the Financial Services Authority and is a member of
the London Stock Exchange, the Irish Stock Exchange, Virt-x and ISMA. Dealer has
entered into the Transaction as principal. The time of the Transaction shall be
notified to Counterparty upon request.

 

13



--------------------------------------------------------------------------------

8. Other Provisions.

(a) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day, if, following such repurchase,
the Notice Percentage as determined on such date is (i) greater than 4.5% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares for the Transaction and the
denominator of which is the number of Shares outstanding on such day.

Counterparty agrees to indemnify and hold harmless Dealer, its affiliates and
its assignees and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to any Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or several, to which such Indemnified Party
may become subject, under the Securities Act, the Exchange Act, under other
applicable securities laws, under any other state or federal law, regulation or
regulatory order or otherwise, relating to or arising out of a failure by
Counterparty to provide Dealer with a Repurchase Notice on the day and in the
manner set forth above. Counterparty shall be relieved from liability under this
indemnity resulting from an action to the extent that Counterparty both (i) has
not received notice that such action has commenced within 60 calendar days
thereof and (ii) is materially prejudiced as a result of not receiving such
notice. If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Counterparty shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability. In addition, Counterparty will reimburse any Indemnified
Party for all expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction and any assignment
and/or delegation of the Transaction made pursuant to the Agreement and/or this
Confirmation shall inure to the benefit of any permitted assignee of Dealer.

(b) Early Unwind. In the event the sale by Counterparty of the “Initial
Securities” (as defined in the Purchase Agreement) is not consummated with the
initial purchasers for any reason by the close of business in New York on
February 7, 2014 (or such later date as agreed upon by the parties, which in no
event shall be later than February 21, 2014) (February 7, 2014 or such later
date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated and (ii) following the payment or
delivery, as applicable, referred to below, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date (other than under the indemnity under
the second paragraph of Section 8(a)); provided that, except to the extent that
the Early Unwind Date occurred as a result of a breach of the Purchase Agreement
by Dealer (or its affiliate, as applicable) in its capacity as initial purchaser
Counterparty shall pay to Dealer an amount in cash equal to the aggregate amount
of costs and expenses relating to the unwinding of Dealer’s hedging activities
in respect of the Transaction (including market losses incurred in reselling any
Shares purchased by Dealer or its affiliates in connection with such hedging
activities, unless Counterparty agrees to purchase any such Shares at the cost
at which Dealer purchased such Shares) or, at the election of Counterparty,
deliver to Dealer (at the times, and in the amounts, reasonably requested by
Dealer) Shares with a value equal to such amount, as commercially reasonably
determined by the Calculation Agent, in which event the parties shall enter into
customary and commercially reasonable documentation relating to the registered
or exempt resale of such Shares (in which case, the Calculation Agent shall make
any adjustment to the number of such Shares that is necessary, in its reasonable
judgment, to compensate Dealer for any discount from the public market price of
the Shares incurred on the sale of such Shares in a private placement) (it being
understood, for the avoidance of doubt, that Counterparty shall have the right
to elect that an exempt, as opposed to registered, resale of such Shares shall
apply in accordance with the requirements set forth herein); provided that, if
Counterparty makes such election to deliver Shares, notwithstanding

 

14



--------------------------------------------------------------------------------

the foregoing, the number of Shares so delivered will not exceed a number of
Shares equal to two multiplied by the Number of Shares (with such Number of
Shares determined, for the avoidance of doubt, as if the relevant Convertible
Notes had been issued).

(c) Transfer or Assignment. Dealer may transfer any of its rights or obligations
under the Transaction with the prior written consent of Counterparty, such
consent not to be unreasonably withheld; provided that Dealer may transfer or
assign without any consent of Counterparty its rights and obligations hereunder,
in whole or in part, to (i) any of its affiliates (A) with a credit quality
equivalent to Dealer or Dealer’s guarantor or (B) whose obligations hereunder
will be guaranteed, pursuant to the terms of a customary guarantee in a form
used by Dealer or its relevant affiliate for similar transactions, by Dealer, an
affiliate of Dealer with credit quality equivalent to Dealer or Dealer’s parent
entity or other guarantor, or (ii) if an Excess Ownership Position (as defined
below) or Hedging Disruption exists, but only to the extent of such Excess
Ownership Position or to the extent such assignment would eliminate such Hedging
Disruption, to any other third party with a rating for its long term, unsecured
and unsubordinated indebtedness equal to or better than A- by Standard and Poors
Rating Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service,
Inc. or its successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Dealer. Dealer shall promptly notify
Counterparty of any such assignment provided for above. If at any time at which
(1) the Equity Percentage exceeds 9%, (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under any state or federal bank holding company or banking laws, or
other federal, state or local regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would, in Dealer’s reasonable judgment based on advice of counsel, give
rise to reporting or registration obligations or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), or (3) a Hedging
Disruption has occurred and is continuing, if Dealer, in its discretion, is
unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after using its commercially reasonable efforts
on pricing terms reasonably acceptable to Dealer such that an Excess Ownership
Position or a Hedging Disruption, as the case may be, no longer exists, Dealer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position or Hedging Disruption, as the case may be, no
longer exists. In the event that Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(a) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer Group”)
“beneficially own” (within the meaning of Section 13 of the Exchange Act)
without duplication on such day and (B) the denominator of which is the number
of Shares outstanding on such day.

(d) Right to Extend. Dealer may, as Dealer determines appropriate in good faith,
postpone or add, in whole or in part, any Valuation Date or Settlement Date or
any other date of valuation or delivery by Dealer, in which event the
Calculation Agent shall make appropriate adjustments to the Number of Shares and
the Daily Number of Shares with respect to any affected Valuation Date, to the
extent Dealer determines, in its reasonable discretion based on advice of
counsel in the case of the immediately following clause (ii), that such
postponement or addition is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market or the stock borrow
market or other relevant market or (ii) to enable Dealer to effect purchases of
Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer and the Transaction.

 

15



--------------------------------------------------------------------------------

(e) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Article 12 of the Equity Definitions or pursuant to Section 6 of the Agreement
(a “Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right to so elect (but, for the avoidance of doubt, Dealer shall have the
right to so elect) in the event of (i) an Insolvency (as amended by this
Confirmation), a Nationalization or a merger event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash, (ii) an Insolvency Filing, (iii) an Event of Default in which Counterparty
is the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, which Event of Default or Termination Event resulted from an
event or events within Counterparty’s control or (iv) the Bankruptcy of
Counterparty. Upon such Notice of Share Termination, the following provisions
shall apply on the Scheduled Trading Day immediately following the relevant
merger date, Announcement Date, Early Termination Date or date of cancellation
or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant Article 12 of the Equity
Definitions or Section 6 of the Agreement, as applicable, or such later date as
the Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency or Nationalization, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency or Nationalization, as applicable. If such Insolvency or
Nationalization involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 

16



--------------------------------------------------------------------------------

Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10 and 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities or other laws or otherwise arising as a result of the fact that
Counterparty is the issuer of the Shares or any portion of the Share Termination
Delivery Units) of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units.”

(f) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(f)) or any other agreement between
the parties to the contrary, each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

(h) Payment by Counterparty. In the event that an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) after Counterparty’s payment of
the Prepayment Amount in full and, as a result, Counterparty owes to Dealer an
amount calculated under Section 6(e) of the Agreement, such amount shall be
deemed to be zero.

(i) Reserved.

(j) Staggered Settlement. If Dealer reasonably determines it is appropriate with
respect to any applicable legal, regulatory or self-regulatory requirements
(including any requirements relating to Dealer’s hedging activities with respect
to the Transaction) or restrictions, or with related policies and procedures
applicable to Dealer and the Transaction, and/or to avoid an Excess Ownership
Position, Dealer may, by notice to Counterparty prior to any Settlement Date (a
“Nominal Settlement Date”), elect to deliver the Shares or Share Termination
Delivery Units, as applicable, on one or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) or delivery times and how it will allocate the Shares it is required to
deliver among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

17



--------------------------------------------------------------------------------

(l) Additional Termination Events. The occurrence of (x) an event of default
with respect to Counterparty under the terms of the Convertible Notes as set
forth in Section 6.01 of the Indenture that results in the Convertible Notes
becoming or being declared immediately due and payable under the terms of
Section 6.02(a) of the Indenture, or (y) an Amendment Event shall be an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party, and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer.

(m) Governing Law; Jurisdiction. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(n) Waiver of Jury Trial. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY OF ITS AFFILIATES OR
DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, Loss
of Stock Borrow, Increased Cost of Stock Borrow, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

(p) Foreign Account Tax Compliance Act and HIRE Act. “Tax” and “Indemnifiable
Tax” each as defined in Section 14 of the Agreement shall not include (i) any
tax imposed on payments treated as dividends from sources within the United
States under Section 871(m) of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”) or any regulations issued thereunder or (ii) any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the Code, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the
Agreement. Counterparty shall promptly upon request by Dealer, provide tax forms
and documents required to be delivered pursuant to Section 1471(b) or
Section 1472(b)(1) of the Code and any other forms and documents reasonably
requested by Dealer.

(q) ISDA 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. Parts I to III of the attachment to the ISDA 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by the
International Swaps and Derivatives Association Inc. on 19 July 2013 and
available on the ISDA website (www.isda.org) (the “PDD Protocol”) are
incorporated into and apply to the Agreement as if set out in full in the
Agreement but with the following amendments and elections:

(i) The definition of “Adherence Letter” is deleted and references to “Adherence
Letter”, “such party’s Adherence Letter” and “Adherence Letter of such party”
are deemed to be references to this Section 8(q).

 

18



--------------------------------------------------------------------------------

(ii) References to “Implementation Date” are deemed to be references to the
Trade Date.

(iii) The definition of “Protocol” is deemed to be deleted.

(iv) The definitions of “Portfolio Data Sending Entity” and “Portfolio Data
Receiving Entity” are replaced with the following:

“Portfolio Data Receiving Entity” means Counterparty, subject to Part I(2)(a)
above.

“Portfolio Data Sending Entity” means Dealer, subject to Part I(2)(a) above.

(v) Local Business Days for the purposes of portfolio reconciliation and dispute
resolution.

 

  (A) Dealer specifies the following place(s) for the purposes of the definition
of Local Business Day as it applies to it for the purposes of portfolio
reconciliation and dispute resolution only: London.

 

  (B) Counterparty specifies the following place(s) for the purposes of the
definition of Local Business Day as it applies to it for the purposes of
portfolio reconciliation and dispute resolution only: New York.

(vi) Contact details for the purposes of portfolio reconciliation and dispute
resolution. Notwithstanding Section 5 above and unless otherwise agreed between
the parties in writing, the following items shall be delivered to the respective
parties as follows:

 

  (A) Notices to Dealer:

 

Portfolio Data:      [    ] Notice of a discrepancy:               [    ]
Dispute Notice:      [    ]

 

  (B) Notices to Counterparty:

 

Portfolio Data:      richardc@herbalife.com Notice of a discrepancy:           
   richardc@herbalife.com Dispute Notice:      richardc@herbalife.com

Any notice given by email in accordance with this Section 8(q) will be deemed
effective on the date it is delivered unless the date of that delivery (or
attempted delivery) is not a Local Business Day (in respect of the receiving
party) or, subject to Part I(1)(a)(iv) of the PDD Protocol, that communication
is delivered (or attempted) after the close of business on a Local Business Day
(in respect of the receiving party), in which case that communication will be
deemed given and effective on the first following day that is a Local Business
Day (in respect of the receiving party).

 

19



--------------------------------------------------------------------------------

(vii) Use of a third party service provider. For the purposes of Part I(3)(b),
Dealer and Counterparty confirm that they may use a third party service provider
as may be separately agreed between them in writing from time to time.

[Signatures to follow on separate page]

 

20



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

Yours sincerely, [DEALER] By:  

 

  Name:   Title:

 

Confirmed as of the date first above written:

HERBALIFE LTD. By:  

 

  Name:   Title: